DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 29 May 2020 cancelling claims 1-11 and adding claims 12-22.  Claims 12-22 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The present invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).

Drawings
The drawings received on 29 May 2020 are acceptable.

Claim Objections
Claims 12, 15, and 17 are objected to because of the following informalities.  Appropriate correction is required.
Claim 12 at line 4 is missing a space between “12.0” and “meq/g”.
	Claim 12 at line 5 is missing a space between “1.0” and “μm”.
Claim 15 at line 2 is missing a space between the words “acrylate” and “selected”.
Claim 15 at line 3 contains an extra word “of” in the phrase “…from the group consisting of [[of]] isooctyl acrylate…”.
	Claim 17 at lines 2-3 is missing a space between “100” and “μm” and also between “64” and “μm”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13, 16, 17, and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 13, 16, 17, and 20, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 should refer to “…obtained from the composition according to claim 12…” to properly refer to the previously recited composition.
Claim 21 should refer to “…comprising the adhesive matrix according to claim 20.” to properly refer to the previously recited adhesive matrix.
Claim 22 depends on or refer to one or more of the above claims and thus incorporates the above-described indefinite subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lipman (U.S. Pub. 2004/0241215) and Bernard (U.S. Pat. 5,623,011) which is incorporated by reference into Lipman, in further view of Nishida (U.S. Pat. 6,429,265).
Regarding claim 12, Lipman discloses a wound management system including an occlusive dressing which includes a fluid-absorbing pressure-sensitive adhesive material with a mixture of adhesive material and at least one water-soluble and/or water-swellable polymer, see p. 1, [0008].  The adhesive component may be an acrylic based pressure-sensitive adhesive, see p. 3, [0036], and suitable acrylic adhesives are described in U.S. Pat. 5,623,011 which is incorporated by reference into Lipman, see p. 4, [0040].
Lipman also describes including a water-soluble or water-swellable polymer, see p. 5, [0053].  The amount of this polymer is from about 10 wt. % to about 70 wt. , and preferably from about 20 wt. % to about 55 wt. % of the total weight of the fluid-absorbing pressure-sensitive adhesive material, see p. 5, [0058].  This overlaps the claimed range of 0.01 to 25 parts by weight of cross-linked polymer particles as recited in claim 12.
Lipman does not disclose that the water-soluble or water-swellable polymer has a carboxylate-group density between 2.0 and 12.0 meq/g and an average pore size between 0.005 and 1.0 μm.
Nishida describes a moisture absorbing and desorbing polymer which contains 1.0-8.0 meq/g of carboxyl group and having a cross-linking structure, see abstract and col. 2, lines 34-45.  The polymer is formed into fine particles, a fiber, or a sheet.  When particles are formed, the particles are preferably fine particles with a particle size less than 100 μm, see col. 7, lines 41-52. The polymer has an average pore diameter of from 0.005 to 1.0 μm, see col. 9, lines 36-42.  The polymer may be incorporated into adhesives, see col. 15, lines 10-14.
Lipman and Nishida are analogous because Lipman describes an adhesive incorporating a water-swellable polymer, and Nishida describes a moisture-absorbing polymer which can be used in adhesives.  Thus the references are useful for a common purpose, and there is a reasonable expectation of success in combining the references.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the fine particles of Nishida as the water-swellable polymer of Lipman in order to arrive at the claimed invention.  One of ordinary skill in the art acrylwould have been motivated to include such particles because Nishida teaches that the polymer is useful where the rate of absorption and desorption of moisture is requested, see col., 2 lines 35-45.  The polymer of Nishida has a carboxyl content which results in a balance to provide desired moisture-absorbing and desorbing properties (see col. 4, lines 13-25) without high stickiness (see col. 4, lines 2-13).
Regarding claims 13-15, Lipman at p. 4, [0040] describes that suitable acrylic-based pressure-sensitive adhesives are tackified acrylic emulsions described in Bernard, U.S. Pat. 5,623,011.  An emulsion reads on a suspension as recited in claim 13.
Bernard teaches examples of aqueous suspensions of acrylic adhesives, note Examples 1-21C described at col. 8, lines 10-22 which combine the acrylic monomers with water and a surfactant.  The example polymer is formed from 2-ethyllhexyl acrylate, which is among the alkyl acrylate monomers specified in claim 15.  Butyl acrylate is also described as a preferred monomer, see col. 6, lines 12-22.  The polymer content in the aqueous emulsion is 59.2% solids, see col. 8, lines 39-40.  This is within the 40-80 % range specified in claim 14.
Regarding claims 16 and 17, Nishida teaches forming the polymer particles with a diameter less than 100 microns, see col. 7, lines 41-52.  Nishida characterizes such a material as a powder, see col. 8, lines 44-52.
Regarding claim 18, Nishida teaches that the polymer particles having carboxyl group functionality may be formed from acrylonitrile or methacrylonitrile, see col. 4, lines 41-47 and col. 6, lines 30-36.  Acrylonitrile is described as a most preferred monomer, see col. 6, lines 34-36.
Likewise, Lipman taches that a starch-acrylonitrile graft copolymer is suitable for the water-soluble and/or water-absorbent polymers, see p. 6, [0053].
Regarding claim 19, Lipman teaches that the adhesive composition may include additional optional ingredients such as silica, antimicrobial compounds and wound-healing components such as collagen, see p. 7, [0069].  These read on the one or more active substances allowing to induce or accelerate healing or capable of playing a favorable role in skin treatment as claimed.
Regarding claim 20, Lipman shows embodiments in FIGS. 1-2, described at p. 9, [0097-0098], in which the pressure-sensitive adhesive material layer 104 includes adhesive material matrix 106 and the water-soluble or water-swellable polymer particles 108.  See FIG. 1 reproduced below.  Lipman teaches an example in which the adhesive layer is extruded at 100°C onto a release paper and laminated with a polyurethane film forming an adhesive coated film, reading on coating and drying of the adhesive layer.

    PNG
    media_image1.png
    253
    652
    media_image1.png
    Greyscale

Regarding claims 21-22, Lipman describes an occlusive dressing formed using the water-soluble or water-swellable polymer particles in an adhesive layer, see abstract and p. 1, [0002].  The dressings are used in wound management, reading on a medical device which is a dressing as claimed.  See p. 1, [0002].

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bernard (U.S. Pat. 5,164,444) is also incorporated by reference into Lipman (see p. 4, [0040] to describe an acrylic emulsion adhesive suitable for the acrylic based pressure sensitive adhesive.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759